DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 01/13/2022, with respect to the 103 rejection have been fully considered and are persuasive.
Examiner concurs the presented prior art fails to disclose or suggest the amended claim language.  Specifically, independent claims 1 and 4 have been amended to incorporate allowable subject matter from original dependent claim 21.  An updated search did not result in a reference that would, individually or in combination with the presented prior art, disclose the language of independent claims 1 and 4.  The prior art fails to disclose an extended computation precision flag for upper and lower limit transformation clipping decisions.  
Overall, the claim language and the Applicant’s remarks in response to the most recent Office Action distinguish the Applicant’s invention over the cited references. The various claimed limitations are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnection between various claimed elements that make them allowable over the prior art of record.  The 103 rejections have been withdrawn.  Claims 1-4 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485